EXHIBIT 10v

 

Description of Verizon Executive Deferral Plan

 

On December 1, 2004, the Human Resources Committee of Verizon Communications
Inc.’s Board of Directors adopted the Verizon Executive Deferral Plan (the
Deferral Plan) in order to comply with Section 885 of the American Jobs Creation
Act of 2004 (the Act) and Section 409A of the Internal Revenue Code of 1986, as
amended (the Code). Eligible employees and non-employee Directors of Verizon
Communications Inc. (Verizon) may elect to participate in the Deferral Plan as
of January 1, 2005.

 

The Deferral Plan is a nonqualified, unfunded deferred compensation and
supplemental savings plan that permits participants to defer the receipt of
certain compensation not otherwise eligible for deferral. For eligible
employees, the Deferral Plan also provides company-matching credits on certain
deferrals that are comparable to the matching contributions under the Verizon
Qualified Savings Plan. Non-employee Directors do not receive matching
contributions under the Deferral Plan. This plan will not provide supplemental
pension credits to any participant. The terms and conditions of the Deferral
Plan are outlined below.

 

Highlights of the New Verizon Executive Deferral Plan

 

Nature of Plan Benefits      The Plan benefits are expressed in terms of an
unfunded account balance and will equal
the value of that account balance when payments are made from the Plan. The
value of
an account balance will increase or decrease based upon individual investment
elections.
The Plan is a non-qualified benefit plan and the assets are not held in a trust.
Deferrals for Active Participants      •      Eligible employees can defer up to
100% of the portion of their base salary that
exceeds a limit included in the Internal Revenue Code ($210,000 in 2005)
(Eligible Base Salary).        •      Eligible employees can defer up to 100% of
their short-term incentive award.        •      Directors can defer up to 100%
of their cash retainer and associated meeting fees.        •      Participants
may also be able to defer up to 100% of their long-term incentive
award or annual equity grant to the extent otherwise permitted pursuant to the
terms of the award.        •      Deferral elections are submitted in accordance
with applicable legal requirements
under the Plan. Company Contributions      •      The Company will add a
“matching contribution credit” to eligible employees’
accounts equal to –               •    if they defer at least 6% of the sum of
Eligible Base Salary and short-term incentive under the Plan, 5% of the sum of
their Eligible Base Salary and short-term incentive; or               •    if
they defer less than 6% of the sum of Eligible Base Salary and short-term
incentive under the Plan, 100% of the first 4% (and



--------------------------------------------------------------------------------

                   50% of the next 2%) of the sum of the Eligible Base Salary
and short-term incentive that they defer.               •    non-employee
members of the board of directors are not eligible for any company matching
contribution credits.               •    deferrals of long-term incentive awards
are not eligible for company matching contribution credits. Account Investments
     Generally, individuals can elect to invest their EDP account in any of the
investment
options available under the Plan, which generally mirror the investment options
available
under the Verizon Qualified Savings Plan for Management Employees. Distributions
from the Plan of Personal Deferrals      •      At the time individuals elect to
defer they must also elect when and how they
would like to have their benefit distributed. They may elect one of the
following
distribution forms:               •    One single lump sum payment, or         
     •    Annual installments (for between 2 and 20 years)        •     
Distributions can generally begin at separation from service or on a specified
date
either before or after separation from service.        •      Individuals can
change their distribution elections with respect to a deferred
amount provided that (1) they make the election change at least 12 months prior
to the original distribution date, (2) they delay the date they would have
otherwise
received the distributions by at least 5 years, and (3) they will not receive
the
distribution sooner or over a shorter period of time. An individual may not
switch
from annual installments to a lump sum distribution. Distributions from the Plan
of Company Contributions      All Company contributions in an EDP account
(including amounts transferred to the
EDP from the IDP or Directors’ Plan) will be distributed in a lump sum payment
following separation from service (or six months after separation from service
for certain
“key” employees). Vesting      •      Personal deferrals under the Plan are
vested immediately.        •      Matching contribution credits vest after an
eligible employee has completed at
least 3 full years of employment with the Company.        •      Matching
contribution credits will also vest if an individual’s employment is
involuntarily terminated and they sign a release, if they terminate employment
as
a result of death or a disability, or if there is a change in control of
Verizon.        •      Any other Company contributions transferred to the EDP
from another plan
(including unvested Retirement Contribution Credits transferred from the IDP)
will vest according to the vesting schedule in place under the other plan at the
time of the transfer.